Citation Nr: 0814981	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  02-17 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for ulcerative colitis, 
including as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1974 to April 1977.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified in support of these claims at a hearing 
held in October 2003, in Washington, D.C., before the 
undersigned Veterans Law Judge. 

In March 2004, the Board affirmed the RO's rating decision.  
The veteran then appealed the Board's March 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2006, based on a Joint Motion for Remand 
(joint motion), the Court issued an Order setting aside the 
Board's decision and remanding the matter to the Board for 
readjudication consistent with the joint motion and 
applicable law.  

In July 2006, the Board in turn remanded these claims to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  For the reasons that follow, the Board again REMANDS 
these claims to the RO via AMC.


REMAND

The veteran claims entitlement to service connection for PTSD 
and ulcerative colitis, including as secondary to PTSD.  
According to written statements submitted during the course 
of this appeal and a transcript of the veteran's hearing 
testimony, presented in October 2003, the veteran developed 
PTSD after being sexually assaulted in October 1973.  This 
assault allegedly involved her recruiting officer asking her 
to undergo a medical examination in his office, during which 
time he touched her breasts and put his finger in her vagina.  
This reportedly occurred after the veteran had already 
undergone testing for, and signed all pertinent papers 
concerning, her entrance into the service and had been 
provisionally accepted therein.

In support of this claim, the veteran submitted a copy of a 
Formal Complaint Record from the local police department 
substantiating her assertions.  The report refers to the 
veteran's chief petty officer asking the veteran to submit to 
a medical examination in his office on October 18, 1973, 
during which time he touched her breasts and put his finger 
in her vagina.  The chief petty officer voluntarily appeared 
at the police office after the veteran filed the complaint 
for gross indecency.  There is no documentation of record 
indicating how the police proceeded following the filing of 
this complaint.

The Board accepts that the assault occurred, as alleged, and 
acknowledges the VA examiner's September 2007 opinion 
linking, in part, the veteran's PTSD to such assault.  
However, according to the Formal Complaint Record the veteran 
submitted, the assault occurred on October 18, 1973, prior to 
the veteran's active service and any provisional acceptance 
into active service.   

According to documents in the veteran's service personnel 
file, the veteran underwent preliminary testing for 
enlistment into the service in July 1973.  Thereafter, on 
October 9, 1973, the veteran's mother signed a written 
consent form allowing the veteran to enlist in the Navy.  On 
October 24, 1973, the veteran underwent an official 
examination in connection with the enlistment.  On 
November 1, 1973, approximately two weeks after the assault 
occurred, the veteran signed an enlistment contract with the 
United States Naval Reserve agreeing to four years in an 
inactive duty status and a change to three years in active 
duty status beginning on April 12, 1974.  The veteran 
fulfilled this contract by serving on active duty in the 
United States Navy from April 12, 1974 to April 1977.   

In a written statement submitted to the Board in March 2008, 
the veteran's representative argues that, if the Board 
determines that the veteran's PTSD is not related to 
stressors experienced during active duty, it should then make 
a determination regarding whether the PTSD preexisted active 
duty and was aggravated therein.

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist 
inc
lud
es 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
given the veteran's representative's argument, an examination 
in 
sup
por
t 
of 
the
veteran's PTSD claim is necessary.  An examination in support 
of 
the 
vet
era
n's
ulcerative colitis claim is also necessary.  The 
rep
res
ent
ati
ve 
ass
ert
s 
tha
t 
the 
pri
or
examination afforded the veteran in support of such claim is 
ina
deq
uat
e.  
She 
bas
es
this assertion on the VA examiner's succinct opinion ruling 
out 
a 
rel
ati
ons
hip
between the veteran's ulcerative colitis and PTSD without 
add
res
sin
g 
the 
eti
olo
gy
thereof.    

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for service connection for PTSD and 
ulcerative colitis.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Indicate whether the veteran 
has PTSD and/or ulcerative 
colitis;

b) Assuming that the veteran's 
PTSD is related to the pre-
service sexual assault, offer 
an opinion as to whether the 
PTSD was aggravated in service; 

c) Discuss the etiology of the 
veteran's ulcerative colitis 
and specifically opine whether 
such disability is at least as 
likely as not related to the 
veteran's active service; and 

d) Provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

2.  Readjudicate the claims being 
remanded.  For any denied claim, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



